DETAILED ACTION
This action is in response to the amendment filed 8/17/2022.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 11-18 of amendment, filed 8/17/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bae and Heilman.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2002/0091658), in view of Heilman et al. (US 2016/0253912), hereinafter Heilman.

	As per claim 1, Bae teaches the following:
a method for updating an adaptive learning platform, (see abstract), comprising: 
providing a content management system (CMS) and a learning management system (LMS).  As Bae teaches in paragraph [0040], and corresponding Fig. 2, a management server 100 stores lecture related files.  As Bae teaches in paragraph [0042], and corresponding Fig. 3a, a multimedia data broadcasting module server 102 handles all data transfers between clients and devices.  Bae further teaches in paragraph [0042], that MDBM server 102 may send all inputted data to a recording server 110.  The examiner interprets the systems of Bae with collect and broadcast lessons to users to encompass applicant’s LMS and the servers for storing class content to encompass applicant’s CMS; 
presenting, by the LMS, a live event on the adaptive learning platform by a live event presenter, wherein the live event is presented on screens of client devices associated with viewers viewing the live event.  As Bae teaches in paragraph [0085[, with relation to a real-time remote education program, a lecturer’s voice and motion video screen are output at a remote education program at clients of receiving learners; 
storing content of the live event (live event content) after presenting the live event in a data storage of the CMS to provide a stored live event content, wherein the CMS includes a plurality of stored live event contents after presenting by the LMS.  As Bae teaches in paragraph [0102], all data transmitted to the recording server through the MDBM may be recorded for later editing, play-back, or both; 
scheduling live events for the viewing by an event scheduler module comprising providing information regarding scheduled live events and courses associated with the scheduled live events, and 
selectively assigning the viewers by inviting assigned viewers to attend the scheduled live events, and 
updating the adaptive learning platform, wherein the updating is configured to include 
retrieving at least one stored live event content of the plurality of stored live event contents (retrieved content) stored in the data storage of the CMS by a content retriever.  As Bae teaches in paragraph [104], and corresponding Fig. 11, a recorder may be utilized to edit a recorded lecture, 
modifying the retrieved content by the content retriever to create a modified content.  As Bae teaches in paragraph [104], and corresponding Fig. 11, a recorder may be utilized to edit a recorded lecture, and 
storing the modified content in the data storage of the CMS after modification, wherein the modified content is for presenting by the LMS.
However, Bae does not explicitly teach of a scheduler module to schedule events and assign viewers for said events.  In a similar field of endeavor, Heilman is directed to an online learning experience (see abstract).  Heilman teaches in paragraph [0119] that a learning experience may be given a start and end time based on predefined data and/or input from a teacher.  Heilman further teaches in paragraph [0112] that students registered (assigning viewers) for an event may be automatically invited to join during a start time.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the live class broadcasting of Bae with the scheduling component of Heilman.  One of ordinary skill in the art would have been motivated to have made such modification because such scheduling/invitation method would benefit a user of Bae in improved coordination between students and teachers to help ensure students are given more opportunity is selecting desired timing and reminding them to attend and not forget to join.
. 

As per claim 10, Bae teaches the following:
a system comprising: 
a memory; and a processing device coupled to the memory.  As Bae shows in Fig. 2, the method is described for implementation upon client computers, of which memory and processors were well known components thereof.
The remaining limitations of claim 10 are substantially similar to those of claim 1 and are rejected using identical reasoning. 

As per claim 17, Bae teaches the following:
a non-transitory computer readable storage medium including instructions that, when executed by a processing device.  As Bae shows in Fig. 2, the method is described for implementation upon client computers, of which memory was a well known components thereof.
The remaining limitations of claim 17 are substantially similar to those of claim 1 and are rejected using identical reasoning. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Heilman in view of  as applied to claim 1 above, and further in view of Gautam et al. (US 2013/0060873), hereinafter Gautam.

Regarding claim 2, modified Bae teaches the method of claim 1 as described above.  However, Bae does not explicitly teach of a real-time rating system.  Gautam teaches the following:
presenting, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  
  
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Heilman in view of Gautam as applied to claims 1 and 2 above, and further in view of Lindsey et al. (US 2014/0199046).

Regarding claim 3, modified Bae teaches the method of claim 2 as described above.  However, Bae does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
presenting, within a messaging interface provided by the adaptive learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey shows in Fig. 2A, and corresponding paragraph [0074], an interface is provided which presents video content and messages posted by different user’s viewing the content; and 
storing the plurality of messages as message content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Bae discusses the utilization of chat functionality in paragraph [0087].

Regarding claim 4, modified Bae teaches the method of claim 3 as described above.  Bae further teaches the following:
capturing a stream of the live event to generate a video file containing a video recording of the live event, wherein the video file is stored as live event content in the data storage of the CMS.  As Bae teaches in paragraph [0102], all data transmitted to the recording server through the MDBM may be recorded for later editing, play-back, or both.
Bae does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  Furthermore, Bae discusses the utilization of chat functionality in paragraph [0087].

Regarding claim 5, modified Bae teaches the method of claim 4 as described above.  However, Bae does not explicitly teach of courses.  Heilman further teaches the following:
providing courses by a course module of the LMS, wherein the CMS is in communication with the LMS to manage the courses.  Bae teaches in paragraph [0005] that courses may be presented online. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the live class broadcasting of Bae with the courses of Heilman.  One of ordinary skill in the art would have been motivated to have made such modification because as Heilman teaches in paragraph [0005], e-learning education courses were a well known technique at the time

Regarding claim 6, modified Bae teaches the method of claim 5 as described above.  Bae further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by the course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Bae teaches in the abstract, a lecturer (trainer) and a plurality of learners simultaneously connect on-line.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Heilmanin view of Gautam in view of Lindsey as applied to claims 1-5 above, and further in view of Dobell (US 2013/0204675).

Regarding claim 7, modified Bae teaches the method of claim 5 as described above.  However, Bae does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by the course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have made such modification because as Dobell teaches in paragraph [0003], such events benefit a business and/or organization through improving employee behavior.

Regarding claim 8, modified Bae teaches the method of claim 7 as described above.  However, as described above with regard to claim 2, Bae does not expliclity teach of a real-time rating interface.  Gautam teaches the following:
the real-time rating interface provided by the adaptive learning platform includes a bipolar rating scale which is operable by the group of learners to rate the live event presenter's performance at different instances of time during the live mystery shopping event.  As Gautam shows in Fig. 4, a bipolar rating scale is provided for users to enter their emotions during a live event.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Heilman in view of Gautam in view of Lindsey in view of Dobell as applied to claims 1-5, 7, and 8 above, and further in view of Bhaskaran et al. (US 2012/0191774), hereinafter Bhaskaran.

Regarding claim 9, modified Bae teaches the method of claim 8 as described above.  However, Bae does not expliclity teach of a performance graph.  Bhaskaran teaches the following:
presenting, on the screens of the client devices of the group of learners, a performance graph comprising data points defined by the real-time interface.  As Bhaskaran shows in Fig. 5, 540, and corresponding paragraph [0038], a graph is presented depicting responses from other users regarding ratings of an event in real time.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the rating method of Bae in view of Gautam with the feedback graph of Bhaskaran.  One of ordinary skill would have been motivated to have made such further modification because as Bhaskaran teaches in paragraph [0003], such graphs benefit a user in providing an indication of how a group feels about an event at particular times.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Heilman as applied to claim 10, and further in view of Gautam and Lindsey.

Regarding claim 11, modified Bae teaches the system of claim 10 as described above.  However, Bae does not explicitly teach of a real-time rating system.  Gautam teaches the following:
present, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  
Furthermore, Bae does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
present, within a messaging interface provided by the learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey shows in Fig. 2A, and corresponding paragraph [0074], an interface is provided which presents video content and messages posted by different user’s viewing the content; and 
storing the plurality of messages as message content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video

Regarding claim 12, modified Bae teaches the system of claim 11 as described above.  Bae teaches the following:
Seshadri teaches the following:
capture a stream of the live event to generate a video file containing a video recording of the live event, wherein the video file is stored as live event content in the data storage of the CMS.  As Bae teaches in paragraph [0102], all data transmitted to the recording server through the MDBM may be recorded for later editing, play-back, or both.  
Bae does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  
Furthermore, Bae does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  

Regarding claim 13, modified Bae teaches the system of claim 12 as described above.  However, Bae does not explicitly teach of courses.  Heilman further teaches the following:
provide courses by a course module of the LMS, wherein the CMS is in communication with the LMS to manage the courses.  Bae teaches in paragraph [0005] that courses may be presented online. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the live class broadcasting of Bae with the courses of Heilman.  One of ordinary skill in the art would have been motivated to have made such modification because as Heilman teaches in paragraph [0005], e-learning education courses were a well known technique at the time

Regarding claim 14, modified Bae teaches the system of claim 13 as described above.  Bae further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by the course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Bae teaches in the abstract, a lecturer (trainer) and a plurality of learners simultaneously connect on-line.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Heilman in view of Gautam in view of Lindsey as applied to claims 10-13 above, and further in view of Dobell.

Regarding claim 15, modified Bae teaches the system of claim 13 as described above.  However, Bae does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
wherein the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by the course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have made such modification because as Dobell teaches in paragraph [0003], such events benefit a business and/or organization through improving employee behavior.

Regarding claim 16, modified Bae  teaches the system of claim 15 as described above.  However, as described above with regard to claim 11, Bae does not expliclity teach of a real-time rating interface.  Gautam teaches the following:
the real-time rating interface provided by the adaptive learning platform includes a bipolar rating scale which is operable by the group of learners to rate the live event presenter's performance at different instances of time during the live mystery shopping event.  As Gautam shows in Fig. 4, a bipolar rating scale is provided for users to enter their emotions during a live event.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae on view of Heilman in view of Gautam as applied to claim 17 above, and further in view of Lindsey and Seshadri.

  Regarding claim 18, modified Bae teaches the medium of claim 17 as described above.  Bae teaches the following:
capturing a stream of the live event to generate a video file containing a video recording of the live event.  As Bae teaches in paragraph [0102], all data transmitted to the recording server through the MDBM may be recorded for later editing, play-back, or both.  
However, Bae does not explicitly teach of a real-time rating system.  Gautam teaches the following:
presenting, on the screens of the client devices, a real-time rating interface provided by the adaptive learning platform, wherein the real-time rating interface is operable by the one or more viewers at any instance of time during the live event to rate performance of the live event presenter.  As Gautam teaches in the abstract, viewers of an event may provide real-time comments which are transferred from a viewer communication device to a central server.  Further see Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the rating system of Gautam.  One of ordinary skill would have been motivated to have made such modification because as Gautam teaches in paragraph [0005], such rating method benefits a user in capturing emotions and comments as they are experienced.  
Furthermore, Bae does not explicitly teach of storing messages presented during the live event.  Lindsey teaches the following:
presenting, within a messaging interface provided by the learning platform, a plurality of messages entered by the one or more viewers via the messaging interface during presentation of the live event, wherein the messages are presented on screens of client devices associated with the live event presenter and the viewers.  As Lindsey shows in Fig. 2A, and corresponding paragraph [0074], an interface is provided which presents video content and messages posted by different user’s viewing the content;  
storing the plurality of messages as message content and the video file as live event content in the data storage of the CMS.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the messaging system of Lindsey.  One of ordinary skill would have been motivated to have made such modification because as Lindsey discusses I paragraph [0003], such messaging benefits a user in allowing conversations to be associated with specific frames of a video.  
wherein modifying the retrieved content includes integrating and synchronizing the stored video file with the stored messages to create a modified video file.  As Lindsey shows in Fig. 4, an input comment is stored in association with a time point in which the comment is entered resulting in video synced with associated messages.

Regarding claim 19, modified Bae teaches the medium of claim 18 as described above.  Bae further teaches the following:
the live event includes a trainer conducting a presentation, and the one or more viewers are a group of learners enrolled into a course provided by a course module of the LMS, wherein the trainer is using a client device to communicate with the group of learners viewing the live event.  As Bae teaches in the abstract, a lecturer (trainer) and a plurality of learners simultaneously connect on-line.

Claim20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Heilman in view of Gautam in view of Lindsey as applied to claims 17 and 18 above, and further in view of Dobell.

Regarding claim 20, modified Bae teaches the medium of claim 18 as described above.  However, Bae does not explicitly teach that the live event is a mystery shopping event.  Dobell teaches the following:
the live event is a live mystery shopping event conducted by a mystery shopper, and the group of viewers is a group of learners enrolled into a course provided by a course module of the LMS, wherein the mystery shopper is using a client device associated to the mystery shopper to stream the live mystery shopping event to the group of learners viewing the live mystery shopping event.  As Dobell teaches in Para. 0088: ’’For example, FIGS. 16-24 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Assessments. FIGS. 28-38 illustrate user interfaces that may be defined by an example Review Interface Type that may be used for Virtual Mystery Shops; Para. 0094: Some examples of Review Types, such as Observations, Virtual Mystery Shops and Virtual Insight into Customer Experience sessions, may be Reviews which may operate directly on one or more raw Performances ”.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the educational system of Bae with the mystery shopper event of Dobell.  One of ordinary skill would have been motivated to have made such modification because as Dobell teaches in paragraph [0003], such events benefit a business and/or organization through improving employee behavior.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agrawal (US 2014/0089801) timestamped comment and feedback information for videos.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175